PER CURIAM.
Appeal from an order of the district court of Renville county dismissing an appeal from a rehearing order made by the board of county commissioners in certain school district consolidation proceedings. The question whether the order is appeal-able is controlled by In re Appeal of School District No. 41, Crow Wing County, 149 Minn. 418, 183 N. W. 979, which was followed and applied in In re School District No. 135 v. McConnell, 150 Minn. 57, 184 N. W. 369. The order involved in State ex rel. Common School District No. 19 v. County of Mower, 150 Minn. 163, 184 N. W. 791, was an original order, not one made on rehearing, and that decision is not therefore in point.
Order affirmed.

 Reported in 188 N. W. 222.